Exhibit 10.31
UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
LON R. GREENBERG
Lon R. Greenberg is Chairman and Chief Executive Officer of UGI Corporation.
Mr. Greenberg has an oral compensation arrangement with UGI Corporation which
includes the following:
Mr. Greenberg:

  1.   is entitled to an annual base salary, which for fiscal year 2009 is
$1,067,500;     2.   participates in UGI Corporation’s annual bonus plan, with
bonus payable based on the achievement of pre-approved financial and/or business
performance objectives, which support business plans and strategic goals;     3.
  participates in UGI Corporation’s long-term compensation plan, the 2004
Omnibus Equity Compensation Plan, as amended, with annual awards as determined
by the Compensation and Management Development Committee;     4.   will receive
cash benefits upon termination of his employment without cause following a
change in control of UGI Corporation; and     5.   participates in UGI
Corporation’s benefit plans, including the Senior Executive Employee Severance
Plan and the Supplemental Executive Retirement Plan and Supplemental Savings
Plan.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.31
UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
PETER KELLY
Peter Kelly is Vice President — Finance and Chief Financial Officer of UGI
Corporation. Mr. Kelly has an oral compensation arrangement with UGI Corporation
which includes the following:
Mr. Kelly:

  1.   is entitled to an annual base salary, which for fiscal year 2009 is
$426,400;     2.   participates in UGI Corporation’s annual bonus plan, with
bonus payable based on the achievement of pre-approved financial and/or business
performance objectives, which support business plans and strategic goals;     3.
  participates in UGI Corporation’s long-term compensation plan, the 2004
Omnibus Equity Compensation Plan, as amended, with annual awards as determined
by the Compensation and Management Development Committee;     4.   will receive
cash benefits upon termination of his employment without cause following a
change in control of UGI Corporation; and     5.   participates in UGI
Corporation’s benefit plans, including the Senior Executive Employee Severance
Plan and the Supplemental Executive Retirement Plan and Supplemental Savings
Plan.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.31
UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
JOHN L. WALSH
John L. Walsh is President and Chief Operating Officer of UGI Corporation.
Mr. Walsh has an oral compensation arrangement with UGI Corporation which
includes the following:
Mr. Walsh:

  1.   is entitled to an annual base salary, which for fiscal year 2009 is
$648,440;     2.   participates in UGI Corporation’s annual bonus plan, with
bonus payable based on the achievement of pre-approved financial and/or business
performance objectives, which support business plans and strategic goals;     3.
  participates in UGI Corporation’s long-term compensation plan, the 2004
Omnibus Equity Compensation Plan, as amended, with annual awards as determined
by the Compensation and Management Development Committee;     4.   will receive
cash benefits upon termination of his employment without cause following a
change in control of UGI Corporation; and     5.   participates in UGI
Corporation’s benefit plans, including the Senior Executive Employee Severance
Plan and the Supplemental Executive Retirement Plan and Supplemental Savings
Plan.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.31
UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
ROBERT H. KNAUSS
Robert H. Knauss is Vice President, General Counsel and Assistant Secretary of
UGI Corporation. Mr. Knauss has an oral compensation arrangement with UGI
Corporation which includes the following:
Mr. Knauss:

  1.   is entitled to an annual base salary, which for fiscal year 2009 is
$340,340;     2.   participates in UGI Corporation’s annual bonus plan, with
bonus payable based on the achievement of pre-approved financial and/or business
performance objectives, which support business plans and strategic goals;     3.
  participates in UGI Corporation’s long-term compensation plan, the 2004
Omnibus Equity Compensation Plan, as amended, with annual awards as determined
by the Compensation and Management Development Committee;     4.   will receive
cash benefits upon termination of his employment without cause following a
change in control of UGI Corporation; and     5.   participates in UGI
Corporation’s benefit plans, including the Senior Executive Employee Severance
Plan and the Supplemental Executive Retirement Plan and Supplemental Savings
Plan.

 

 